Citation Nr: 0016554	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision, in pertinent 
part, denied the appellant's claim of service connection for 
bilateral hearing loss.
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal of this issue.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  Specifically, the Board concludes that 
additional medical records, not currently associated with the 
record on appeal, may be pertinent to the proper adjudication 
of the appellant's claim.  The Board also notes that the 
appellant has submitted additional evidence herein which has 
not previously been considered by the RO.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  King v. Brown, 5 Vet. App. 19, 21 (1993) held 
that "evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

Initial review of the evidentiary record herein indicates 
that the appellant's claim for service connection is arguably 
well grounded.  However, it is premature for the Board to 
address that question, since it appears that additional 
evidence that could potentially render the appellant's claim 
well grounded has not been sought.

Decisions of the Board must be based on all of the pertinent 
evidence available. 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim. See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under section 5103(a) to assist a claimant in 
filing a claim pertains to relevant evidence which may exist 
or could be obtained); 38 U.S.C.A. §§ 5106, 5107(a) (West 
1991). 


A.  Additional Medical Evidence

In a letter submitted in July 1998, the appellant indicated 
that he moved to Texas in 1948 and that he received post 
service medical treatment for hearing loss from VA medical 
centers in Waco, Texas and Dallas, Texas.  There was, 
however, no request from the RO for records of any post 
service medical treatment from these two VA facilities.  In 
his Informal Brief Presentation, the veteran's representative 
argued, and the Board agrees, that these missing medical 
records, in the possession of the VA, are pertinent to the 
issue on appeal, and the RO should make an attempt to obtain 
them.

The Board also concludes that the RO should request from the 
appellant any clinical records in his possession (not 
presently associated with the claims folder), pertaining to 
his hearing loss, as well as the complete names and addresses 
of any physicians or medical facilities which have provided 
such treatment following his discharge from the service. 
38 C.F.R. § 3.159 (1999).  Since these records would likely 
be pertinent, the RO should, with the assistance of the 
appellant, attempt to obtain these alleged treatment records.

B.  Consideration of Newly Submitted Additional Evidence

Prior to the Board's consideration of this appeal and within 
90 days of January 20, 2000, the date of the RO's letter 
certifying the appeal to the Board, additional medical 
evidence was submitted by the appellant which may have a 
bearing on the final determination herein.  Since no waiver 
of consideration of this additional evidence by the RO has 
been received, it must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.  See 38 
C.F.R. § 20.1304(a)(c) (1999). 

To ensure full compliance with due process requirements and 
to comply with any duty to assist, the case is REMANDED for 
the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since his discharge 
from the service for bilateral hearing 
loss.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  
Specifically, the RO should seek to 
obtain all treatment records relating to 
the appellant's hearing loss from the VA 
medical centers in Waco and Dallas, 
Texas.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results. 
38 C.F.R. § 3.159 (1999).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of service connection for bilateral 
hearing loss.  In doing so, the RO should 
consider the additional evidence 
submitted by the appellant herein in 
February 2000.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




